DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 18, 2021 has been entered. Claims 1-15 are pending in the application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruck (US 3825003).
Regarding claim 15, Kruck discloses a method of operating a medicament injection device having a cap (10, Fig 2), the method comprising: holding a pre-stressed spring (60, Fig 2) of the medicament injection device in a pre-stressed state with an activation element (26 and 32, Fig 2) that is directly coupled to the cap (Col 3, lines 13-22) and to the pre-stressed spring (As seen in Fig. 2, flange 52 of 26 is coupled with the spring 60) of the medicament injection device prior to any pulling of the cap in a distal axial direction away from the medicament injection device (See Fig 2); and after holding the pre-stressed spring in the pre-stressed state, pulling the cap in the distal axial direction to remove the cap from the medicament injection device to release the pre- stressed spring (Col 4, lines 24-44; the activation element and cap are arranged so that as soon as the cap is rotated it can be pulled in the distal direction, therefore the activation element can be releasing the spring when the cap is being pulled in the distal direction), thereby decoupling the activation element from the main body or from the pre- stressed spring and causing proximal movement of a needle holder (28, Fig 2) carrying a needle, to cause a proximal end of the needle to pierce a penetrable barrier of a medicament cartridge (Col 4, lines 24-44; 32 is decoupled from the spring 60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3825003) in view of Paproski (US 2008/0249477).
directly coupled to the cap (Col 3, lines 13-22) and to the pre-stressed spring (As seen in Fig. 2, flange 52 of 26 is coupled with the spring 60) prior to any movement of the cap in a distal direction away from the medicament delivery device (Fig 2), and wherein the activation element is arranged to release the pre-stressed spring when the cap is pulled in the distal direction from the medicament delivery device (Col 4, lines 24-44; the activation element and cap are arranged so that as soon as the cap is rotated it can be pulled in the distal direction, therefore the activation element can be releasing the spring when the cap is being pulled in the distal direction), thereby decoupling the activation element from the main body or from the pre-stressed spring and causing the needle holder to move axially in a proximal direction (Col 4, lines 24-44; 32 is decoupled from the spring 60).
Kruck is silent regarding a main body arranged to receive the medicament cartridge.
Paproski teaches a medicament delivery device (10, Fig 1) comprising a main body (12 and 24, Fig 1) arranged to receive a medicament cartridge (14, Fig 2).
 Modifying the delivery device disclosed by Kruck to include the main body arranged to receive a medicament cartridge as taught by Paproski would result in a delivery device that is an auto injector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device disclosed by Kruck to include a main body arranged to receive a medicament cartridge as taught by Paproski in order to have a delivery device that can set and deliver a preselected dose of the medicament (Para 0007, lines 4-6).

Regarding claim 3, the modified invention of Kruck and Paproski discloses the cup-shaped part (part of 18 surrounding 20 of the cartridge 12, Fig 2 -Kruck) has a lip (part of 18 that curls around 20of the cartridge 12, Fig 2 -Kruck) to grip the medicament cartridge (12, Fig 1 -Kruck).
Regarding claim 5, the modified invention of Kruck and Paproski discloses the main body (12 and 24, Fig 1 – Paproski) comprises a cartridge holder (12, Fig 2 -Paproski) for receiving the medicament cartridge (As seen in Fig 2 of Paproski, cartridge 14 is received by the cartridge holder 12; when applied to Kruck, the cartridge holder would receive Kruck’s cartridge 12).
Regarding claim 7, the modified invention of Kruck and Paproski discloses the pre- stressed spring (60, Fig 2 -Kruck) is a pull spring attached (Col 4, lines 29-31 -Kruck), at a first end thereof, to the main body (the spring 60 is attached indirectly to the main body at the first end through elements 26 and 18 –Kruck) and attached, at a second end thereof, to the needle holder (See fig 2, spring 60 is directly attached to needle holder 18 -Kruck).
Regarding claim 8, the modified invention of Kruck and Paproski discloses the pre-stressed spring (60, Fig 2 -Kruck) is a pull spring (Col 4, lines 29-31 -Kruck) attached, at a first end thereof to the cartridge holder (Paproski’s cartridge holder (12 , Fig 2) has a mounting end (18, Fig 2) meant to attach the needle holder (50, Fig 2), so the modified main body would have the needle holder (18, Fig 2) and spring (60, Fig 2) of Kruck attached at the mounting end 18 of Paproski on the cartridge holder, thereby the spring would be attached to the cartridge holder through member 18 at the first end) and attached, at a second end thereof, to the needle holder (See fig 2, spring 60 is directly attached to needle holder 18 -Kruck).

Regarding claim 11, the modified invention of Kruck and Paproski discloses the detent is releasable after rotationally aligning the cap with the needle holder (Col 4, lines 24-44 -Kruck)
Regarding claim 12, the modified invention of Kruck and Paproski discloses the medicament delivery device contains the medicament cartridge (12, Fig 2 –Kruck modified to be within the main body of Paproski) and axial movement of the needle holder causes the needle to penetrate the penetrable barrier of the medicament cartridge (Col 4, lines 24-44 -Kruck).
Regarding claim 13, the modified invention of Kruck and Paproski discloses the medicament cartridge (12, Fig 1 -Kruck) contains a medicament (Abstract, lines 10-11).
Regarding claim 14, the modified invention of Kruck and Paproski discloses the medicament delivery device is an auto-injector (Para 0007, lines 1-6 -Paproski).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3825003) in view of Paproski (US 2008/0249477) and further view of Capaccio (US 5858008).
Regarding claim 4, the modified invention of Kruck and Paproski discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a needle shield for shielding a distal end of the needle, wherein the needle shield is arranged to be fixed to the cap and removable from the needle. 
Capaccio teaches a needle shield (43, Fig 4) for shielding a distal end of the needle (22, Fig 4), wherein the needle shield is arranged to be fixed to the cap (35, Fig 4) and removable from the needle (Col 3, lines 5-18).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Kruck and Paproski to include a needle shield as taught by Capaccio in order to have a cap that can prevent unpressurized fluid from communicating between the lumen of the needle and the exterior of the cap (Col 3, lines 5-18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3825003)  in view of Paproski (US 2008/0249477) and further view of Kikuchi (US 5380287).
Regarding claim 6, the modified invention of Kruck and Paproski discloses the pre-stressed spring (60, Fig 1 –Kruck) is attached, at a first end thereof to the cartridge holder (Paproski’s cartridge holder (12 , Fig 2) has a mounting end (18, Fig 2) meant to attach the needle holder (50, Fig 2), so the modified main body would have the needle holder (18, Fig 2) and spring (60, Fig 2) of Kruck attached at the mounting end 18 of Paproski on the cartridge holder, thereby the spring would be attached to the cartridge holder through member 18 at the first end) and, at a second end thereof, to a spring carrier (52, Fig 9) attached to the needle holder (18, Fig 2 -Kruck), wherein the spring is held in a pre-stressed state by a removable portion (Col 4, lines 24-44; 32 is decoupled from the spring 60 when spring is activated) of the activation element (26, 28, 32, Fig 2 -Kruck). 
The modified invention does not disclose the pre-stressed spring is a constant force spring. Kikuchi teaches the pre-stressed spring (3, Fig 1) is a constant force spring (31, Fig 3). 
Modifying the spring disclosed by Kruck and Paproski to instead be a constant-force spring as taught by Kikuchi would result in smooth movement of the needle through the seal when the cap is removed (Col 2, lines 54-56). 
.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of dependent claim 10 could either not be found or was not suggested in the prior art of record. Specifically, the prior art alone or in combination fails to teach the cap has pivotable side walls that are arranged to release the detent when the cap is squeezed. It would not have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the art of record to meet the limitation without a teaching to do so.
Response to Arguments
Applicant’s arguments with respect to the amended claims 1 and 15 have been fully considered but are moot in view of the current rejection utilizing Kruck to teach the amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783